Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
Claim Objections
Applicant addressed the potential antecedent basis issue, and the objection is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-25, 29-31, and 35-43 are rejected under 35 U.S.C. 103 as being unpatentable  by Foerster (US20120265418A1).
Regarding claim 24, Foerster teaches;
A control system for an emergency braking system of a vehicle (taught as an emergency brake assistance system, element 10), the control system comprising: 
at least one transmitter/receiver sensor (taught as using environment sensors including radar, lidar, camera and ultrasound sensors, paragraph 0040);
at least one processor and associated memory (taught as a processor of an ECU, paragraph 0037), the at least one processor being configured to cause automatic transition from a first state in which the emergency braking system is inactive (taught as an when emergency braking is suppressed [first state=emergency brake suppression], paragraph 0041), such that emergency braking directed by the control system is inhibited (taught as an autonomous increase in brake pressure, which is suppressed by acceleration, paragraph 0011), to a second state in which the emergency braking system is active (taught as suppressing the inhibiting the brake activation suppression condition, such that the emergency braking function is active [second state=emergency braking not suppressed], paragraph 0051), such that the braking system is able to apply emergency braking if directed by the control system (taught as an autonomous increase in brake pressure, paragraph 0041), in dependence upon satisfaction of a first condition (taught as activating the suppression condition, which transitions between the second state to the first state, upon certain situations [e.g setting the vehicle in motion, such that the first condition=detecting the situation], paragraph 0051); 
taught as disabling the suppression condition upon the expiration of a time duration [second condition=time duration], paragraph 0051) different from the first condition; 
wherein satisfaction of the first condition comprises assessment by the control system of at least one first parameter obtained from data from the at least one transmitter/receiver sensor (taught as detecting a certain driving situation, such as setting the vehicle in motion initially, such as by detecting speed and acceleration, paragraph 0052, and using environment sensors to determine collision risks, paragraph 0044) and satisfaction of the second condition comprises assessment by the control system of at least one second parameter obtained from data from the at least one transmitter/receiver sensor (taught as disabling the suppression condition upon the expiration of a time duration [second condition=time duration], where the time period is variable based on detected traffic conditions from environment sensors, paragraph 0051),
the processor being configured to maintain the first state [first state=emergency brake suppression] until the second condition is satisfied (taught as keeping the emergency braking suppressed when the accelerator pedal is active, except when the second condition is satisfied, paragraph 0041); 
the processor being configured to maintain the second state until the first condition is satisfied (taught as inhibiting the emergency brake suppression only after the second condition is satisfied, and maintaining the state until the first condition is satisfied, paragraph 0051); 
the processor being configured not to cause transition from at least one of the first or second state to the other of the second or first state in dependence upon the corresponding one of the first or second condition no longer being satisfied (taught as only changing states upon the relevant condition being satisfied; a vehicle could no longer be initially in motion [first condition previously fulfilled, but no longer], but still be within the timeframe [second condition not fulfilled], and would not transition states to suppress the brake activation, exemplified from the situations taught in paragraph 0051-0052, which prevent an emergency braking procedure from not being able to be implemented when the vehicle is set in motion).
While the second condition [time duration] is not explicitly extracted from a transmitter/receiver sensor, Foerster does teach that the time duration depends on analysis of current traffic situations (paragraph 0051), which are obtained from environment sensors that do correspond to the recited transmitter/receiver sensor. The extra step of analysis in Foerster would be an obvious implementation to one of ordinary skill in the art, as sensor data has to be analyzed/interpreted by some processor or equivalent to create conditional actions [e.g, distance to an object is based off of a calculation of a light or radar wave rebound based off of time and speed of light/radar wave, which is performed by a processor].

Regarding claim 25, Foerster teaches;
The control system as claimed in claim 24 (see claim 24 rejection), wherein the transmitter/receiver sensor is an ultrasonic sensor, a radar sensor or a lidar sensor (taught as an emergency brake assistance system using environment sensors radar, lidar, cameras or ultrasonic sensors, paragraph 0040).  

Regarding claim 29, Foerster teaches;
The control system as claimed in claim 24 (see claim 24 rejection), wherein the transition between the first state and the second is asymmetric (taught as a time period that suppresses the activation and cancellation conditions, paragraph 0051, which creates an asymmetric transition between emergency braking states where the activation is faster than the deactivation).  

Regarding claim 30, Foerster teaches;
The control system as claimed in claim 29 (see claim 29 rejection), wherein all transitions from the first state to the second state are asymmetric (taught as a time period that suppresses the activation and cancellation conditions, paragraph 0051, which in some embodiments can apply to all transitions).  

Regarding claim 31, Foerster teaches;
The control system as claimed in claim 24 (see claim 24 rejection), wherein the first parameter and the second parameter are different (taught as the traffic situation, such as initial vehicle movement [first] and time period [second] being different, paragraphs 0041 and 0051 respectively).  

Regarding claim 35, Foerster teaches;
The control system as claimed in claim 24 (see claim 24 rejection), wherein the processor is configured to determine satisfaction of the first condition based on information regarding one or more of the following: 
selection of a parking system of the vehicle;  
a high steering angle [interpreted to be >200 degrees from central steering wheel position, as taught in page 5 of the specification] of the vehicle; 
selection of reverse gear of the vehicle; 
high steering angular velocity [interpreted to be >10 degrees/second, as taught in page 7 of the specification] of the vehicle; 
reverse movement of the vehicle greater than a threshold distance; 
current geographic location of the vehicle;  
interpretation of images obtained by a camera comprises within or mounted to the vehicle; 
data from the transmitter/receiver sensor; 
speed of the vehicle maintained below a threshold value for a threshold duration (taught as a low speed detected, paragraph 0052); 
the vehicle being at least one of static (taught as detecting a vehicle standstill state, paragraph 0052) and unoccupied for an extended duration; 
the vehicle being in an ignition key-off state; 
at least one of head movements and eye movements of a driver of the vehicle;
a high steering angle in combination with low speed or low acceleration of the vehicle; and 
reverse movement and inclination of the vehicle.  

Regarding claim 36, Foerster teaches;
The control system as claimed in claim 24 (see claim 24 rejection), wherein the processor is configured to determine satisfaction of the second condition based on information regarding one or more of the following: 
speed of the vehicle being above a threshold value;  
acceleration of the vehicle being above a threshold value; 
accelerator pedal of the vehicle being depressed beyond a threshold distance; 
rate of increase of accelerator pedal depression above a threshold; 
high gear during forward motion of the vehicle; 
current location of the vehicle;  
interpretation of images obtained by a camera comprises within or mounted to the vehicle; 
data from the transmitter/receiver sensor (taught as the time duration of the brake deactivation [second condition] being dependent on the detection of certain traffic conditions obtained from the environment sensors, paragraph 0051); 
traffic in the vicinity of the vehicle suggests free flow conditions on an open road; and 
detection of approaching vehicles or objects at speeds or acceleration above a threshold.  

Regarding claim 37, Foerster teaches;
The control system as claimed in claim 24 (see claim 24 rejection), wherein the processor is configured to determine satisfaction of the second condition based on information regarding one or more of the following: 
suspension movement of the vehicle above a threshold value;  
selection of a system of the vehicle for off-road use; 
interpretation of camera images obtained by a camera comprised within or mounted to the vehicle; 
current location of the vehicle; 
data from the transmitter/receiver sensor (taught as the time duration of the brake deactivation [second condition] being dependent on the detection of certain traffic conditions obtained from the environment sensors, paragraph 0051);  
wheel slip data from the vehicle indicates low adhesion surface; and 
scanning of driving surface indicates high roughness/irregularity or other off-road characteristics.  

Regarding claim 38, Foerster teaches;
The control system as claimed in claim 24 (see claim 24 rejection) wherein a user input interrupt satisfies the second condition or the first condition and forces the control system to transition to the first state or to transition to the second state (taught as a recording driver intent to accelerate based on the positive accelerator pedal gradient, paragraph 0052, via the accelerator pedal sensor system, element 16).  

Regarding claim 39, Foerster teaches;
The control system as claimed in claim 24 (see claim 24 rejection), wherein the second state provides for autonomous emergency braking at low speed (taught as the second state activating the emergency brake assistance, including consideration of a low speed threshold, abstract) and the first state does not provide for autonomous emergency braking at low speed (taught as the first state suppressing the activation of the emergency brake assistance, abstract).  

Regarding claim 40, Foerster teaches;
The control system as claimed in claim 24 (see claim 24 rejection) wherein the control system is included within at least one of a parking control module of the vehicle, an assisted braking module of the vehicle (taught as a braking assistance system, abstract) and an electronic control unit of a vehicle (taught as incorporating the emergency brake assistance system in the ECU, paragraph 0037).  

Regarding claim 41, Foerster teaches;
A vehicle (abstract) comprising the control system as claimed in claim 24 (see claim 24 rejection).

Regarding claim 42, Foerster teaches;
A vehicle comprising a control system (taught as the emergency brake assistance system in a vehicle, abstract) as claimed in any preceding claim (see claim 1 rejection).  

It has been determined that claim 42 does not incorporate any further limitations apart from those discussed above in claim 24. Therefore, claim 42 is rejected under the same rationale as claim 24.

Regarding claim 43, Forester teaches;
A non-transitory, computer-readable storage medium storing instructions thereon that when executed by one or more processors (taught as program modules, paragraph 0037) causes the one or more processors to carry out the method of Claim 42 (see claim 24 rejection). 

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Foerster (US20120265418A1) as applied to claim 1 above, and further in view of Wikipedia (Advanced driver-assistance systems).
Regarding claim 26, Foerster teaches;
The control system as claimed in claim 24 (see claim 24 rejection). While, Foerster does not explicitly teach; wherein the emergency braking system is a parking assistance system, Foerster does teach the emergency brake assistance system. One of ordinary skill in the art before the effective filing date of the claimed invention would be able to understand that collision avoidance/emergency braking systems are part of the general category of Advanced Driver Assistance Systems (ADAS), which includes parking assistance systems1, and thus would be an obvious incorporation to the overall ADAS of a vehicle.   

Regarding claim 27, Foerster teaches;
The control system as claimed in claim 24 (see claim 24 rejection). However, Foerster does not explicitly teach; wherein the emergency braking system is an on-road vehicle driver assistance system [the specification does not provide a definition for on-road vs off-road driver assistance, and thus the examiner is interpreting on-road driver assistance to be under the category of ADAS, specifically dealing with on road situations including but not limited to parking, turn assistance and emergency braking].  One of ordinary skill in the art before the effective filing date of the claimed invention would be able to understand that collision avoidance/emergency braking systems are part of the general category of Advanced Driver Assistance Systems (ADAS), which includes parking assistance systems, and thus would be an obvious incorporation to the overall ADAS of a vehicle.   

Regarding claim 28, Foerster teaches;
The control system as claimed in claim 24 (see claim 24 rejection). However, Foerster does not explicitly teach; wherein the emergency braking system is an off-road vehicle driver assistance system [the specification does not provide a definition for on-road vs off-road driver assistance, and thus the examiner is interpreting on-road driver assistance to be under the category of ADAS, specifically dealing with off road situations including but not limited to hill descent control]. One of ordinary skill in the art before the effective filing date of the claimed invention would be able to understand that collision avoidance/emergency braking systems are part of the general category of Advanced Driver Assistance Systems (ADAS), which includes hill descent control systems, and thus would be an obvious incorporation to the overall ADAS of a vehicle.   

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over by Foerster (US20120265418A1) as applied to claim 1 above, and further in view of the examiner’s official notice.
Regarding claim 32, Foerster teaches;
The control system as claimed in claim 24(see claim 24 rejection). However, Foerster does not explicitly teach; wherein the first condition is defined by a first Boolean expression of first parameters and the first condition is satisfied when the first Boolean expression is true.  
While Foerster does not explicitly use Booleans expressions to determine whether the first condition is satisfied, this would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use for programming the system. Boolean values are switches (on/off), and are a well-known, convenient way to express a toggle-able condition. In Foerster, the first condition is toggled when the parameters from the environmental sensor system data ascertain a collision risk (paragraph 0044), which then signals to the electronic brake system (paragraph 0050). In essence, these conditions/parameters defined by the sensory inputs are acting as a toggle, and would be obvious to represent a collision risk as a yes/no Boolean variable. Boolean variables are far more space/memory efficient for this purpose than trying to use other variable types for storing this kind of simple toggle of outputs.

Regarding claim 33, Foerster teaches;
The control system as claimed in claim 32 (see claim 32 rejection), wherein the second condition cannot be defined as a Boolean expression of the first parameters (this is implied as the second conditions are different from the first conditions, and thus would not be defined from the first parameters; specifically, the second condition of a timer, paragraph 0051, is drastically different from detecting the whether the vehicle is to be setting in motion, paragraph 0052).  

Regarding claim 34, Foerster teaches;
The control system as claimed in claim 24 (see claim 24 rejection). However, Foerster does not explicitly teach; wherein the second condition is defined by a second Boolean expression of second parameters and the second condition is satisfied when the second Boolean expression is true.  
While Foerster does not explicitly use Booleans expressions to determine whether the second condition is satisfied, this would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use for programming the system. Boolean values are switches (on/off), and are a well-known, convenient way to express a toggle-able condition. In Foerster, the second condition is toggled when the parameters from the acceleration/setting in motion intent and the timing condition are triggered (paragraph 0051-0052), which would allow the driver to resume control. In essence, these conditions/parameters defined by the sensory inputs are acting as a toggle, and would be obvious to represent a collision risk as a yes/no Boolean variable. Boolean variables are far more space/memory efficient for this purpose than trying to use other variable types for storing this kind of simple toggle of outputs.

Response to Arguments
The applicant argues on pages 7-8 of the remarks that the first condition and the second condition are inconsistently interpreted with features in Foerster. Further, the applicant argues that the interpretation is inconsistent with the actual teachings of Foerster. Specifically, that the specified time period is a time during which the braking system remains active. To promote clarity, the examiner has rephrased the above. 

The applicant argues on pages 9-10 of the remarks that Foerster does not teach the first and second parameters. Specifically, the amendments specify the parameters being received from at least one transmitter/receiver sensor. The examiner respectfully disagrees. Foerster states that the time period “can be either firmly specified or variable, and can be independent or dependent on the state of the system or the detection of certain traffic situations” (paragraph 0051). Detecting traffic conditions relies on the environment sensors (Lidar, Radar, or camera, paragraph 0040), and thus teaches a relation between the parameter and the data from a transmitter/receiver sensor. However, the examiner does agree that this implicit relation does not constitute anticipation, and withdraws the 102(a)(1) rejection. Using the above logic, a 103 rejection has been made above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For additional triggers/parameters/considerations for enacting or deactivating autonomous braking, especially relating to claims 35-37;
US-20080221758-A1
US-20180118203-A1
US-20180304887-A1
US-20120212353-A1
US-20170329332-A1




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL ANFINRUD/               Examiner, Art Unit 3662                                                                                                                                                                                         
/MAHMOUD S ISMAIL/               Primary Examiner, Art Unit 3662                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/w/index.php?title=Advanced_driver-assistance_systems&oldid=732728696